Citation Nr: 0630876	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-39 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision of February 12, 1999, which failed to 
adjudicate entitlement to a prestabilization rating under the 
provisions of 38 C.F.R. § 4.28.

2.  Whether there was CUE in a rating decision of August 21, 
2000, which reduced the disability ratings from separate 10 
percent ratings to noncompensable ratings for stress fracture 
of the right distal femur and proximal tibia and the stress 
fracture of the left distal femur and proximal tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1998 to November 
1998.  

This matter comes to the Board of Veterans Appeals (Board) 
from a July 2004 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  A rating decision of February 12, 1999, granted service 
connection for stress fracture of the right distal femur and 
proximal tibia and the stress fracture of the left distal 
femur and proximal tibia, and assigned each a 10 percent 
disability rating; the veteran did not appeal the rating 
decision.

2.  The February 12, 1999, rating decision did not adjudicate 
entitlement to a prestabilization rating pursuant to 38 
C.F.R. § 4.28; at the time of the February 12, 1999 rating 
decision, a claim of entitlement to a prestabilization rating 
under 38 C.F.R. § 4.28 was not pending.

3.  In a February 2000 rating decision, the RO proposed to 
reduce the 10 percent disability ratings for stress fracture 
of the right distal femur and proximal tibia and the stress 
fracture of the left distal femur and proximal tibia, to 
noncompensable; in an August 21, 2000 rating decision, the 10 
percent disability ratings were reduced to noncompensable 
effective November 2000.  

4.  The evidence of record at the time of the rating 
reduction demonstrated material improvement in the service-
connected stress fracture of the right distal femur and 
proximal tibia and the stress fracture of the left distal 
femur and proximal tibia under the ordinary conditions of 
life as to warrant reduction in the assigned disability 
ratings.


CONCLUSIONS OF LAW

1.  CUE is not shown in the February 12, 1999, rating 
decision, to the extent that the decision did not adjudicate 
a claim for a prestabilization rating under 38 C.F.R. § 4.28.  
38 C.F.R. §§ 3.105, 4.28 (2005).

2.  CUE is not shown in the August 21, 2000 rating decision, 
to the extent that the decision reduced the disability 
ratings from 10 percent to noncompensable each for stress 
fracture of the right distal femur and proximal tibia and the 
stress fracture of the left distal femur and proximal tibia.  
38 C.F.R. §§ 3.105, 3.344 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) are not applicable to the 
instant claims of CUE.  See Simmons v. Principi, 17 Vet. App. 
104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).  

CUE

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the conclusion, to which reasonable minds could 
not differ, that the result in the decision in question would 
have been manifestly different but for the error.  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).  The claimant must assert 
more than a mere disagreement as to how the facts were 
weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).  
When attempting to raise a claim of CUE, a claimant must 
describe the alleged error with some degree of specificity, 
and provide persuasive reasons as to why the result would 
have been manifestly different but for the alleged error.  
Fugo, supra.

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist: (1) 
"[e]ither the correct facts, as they were known at that time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated), 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra). 
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

An alleged failure in the duty to assist by the RO may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The fact that medical knowledge was 
not advanced to its current state may not form the basis for 
a valid claim of CUE, because it is premised upon facts that 
were not then of record.  Porter v. Brown, 5 Vet. App. 233, 
235-236 (1993).

In light of the foregoing, the veteran must argue that either 
the correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  See Eddy, supra.

In Norris v. West, 12 Vet. App. 413 (1999), the Court 
additionally held that the failure of an originating agency 
to adjudicate an informally raised claim for a total rating 
based on unemployability due to service-connected 
disabilities does not constitute a final disallowance of the 
claim for the purposes of alleging CUE.  Rather, such an 
informally raised claim remains pending.  Id. at 421-422.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE had the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
Id.

CUE in the February 12, 1999, Rating Decision

In September 1998, the veteran was seen by a medical 
evaluation board during service for bilateral distal stress 
femur fractures.  She had bilateral complaints of knee pain.  
She was placed on limited duty and placed on convalescence.  
Her knees remained tender to palpation.  It was determined 
that she was unfit for duty and she was recommended for 
discharge.  

In September 1998, a VA Form 21-526, Veteran's Application 
for Compensation or Pension was received.  

In October 1998, the veteran was afforded VA examinations to 
include a joints examination.  

On October 1, 1998, the veteran was afforded a general 
medical examination and she walked with a limp.  She was 
apparently not using crutches at that time.  

On October 7, 1998, she was afforded a joints examination.  
At that time, it was noted that the veteran had complained of 
pain in her knees after two months of active duty.  X-rays of 
the tibias in July 1998 were normal.  Bone scan revealed 
increased uptake indicating stress fractures of the distal 
femurs and proximal tibia of both legs.  She presented to the 
current examination on crutches, but walked easily with them.  
The veteran reported that the pain was subsiding.  (A mental 
status examination noted that she was not currently taking 
any pain medication.)  Examination of the knees revealed 
tenderness over the distal femurs on both sides of both 
knees.  There was no effusion, crepitus, nor synovial 
thickening of either knee.  Both knees easily bent from zero 
to 150 degrees without pain and without weakened movement.  
There was no evidence of any lack of endurance nor lack of 
coordination on movement of the knees.  The ligaments of both 
knees were intact with negative Lachman and Drawer signs.  
Collateral ligaments were firm.  Cartilage signs were 
negative.  The right calf was 1/4th of an inch bigger than 
the left calf.  The right thigh was 1/4th inch bigger than 
the left thigh.  X-rays revealed no bony abnormalities.  The 
diagnosis was status following stress fractures of the distal 
femurs and proximal tibias of both lower extremities.  The 
prognosis was good and a period of convalescence of several 
months was indicated.  

The veteran was discharged from service in November 1998.

In a February 12, 1999 rating decision, the RO granted 
service connection for stress fracture of the right distal 
femur and proximal tibia and the stress fracture of the left 
distal femur and proximal tibia, and assigned each a 10 
percent disability rating.  It was noted that since there was 
a likelihood of improvement, the assigned ratings were not 
considered permanent and were subject to future examination.  
It was noted that the veteran had healing stress fractures.  

The 10 percent ratings were assigned under Diagnostic Code 
5255.  See 38 C.F.R. § 4.71a (2005).  Under the code at that 
time and currently, malunion of the femur with slight knee or 
hip disability warrants a 10 percent evaluation.  A 20 
percent disability rating is assigned for malunion of the 
femur with moderate knee or hip disability.  A 30 percent 
rating is warranted for malunion of the femur with marked 
knee or hip disability.  A 60 percent rating is assigned for 
fracture of the femur surgical neck with false joint, and for 
nonunion of the femur with loose motion, weight bearing 
preserved with aid of brace.  An 80 percent rating is 
warranted for fracture of femur shaft or anatomical neck with 
nonunion and loose motion. 

The 10 percent ratings were based on the disability of the 
femurs with slight knee disability.  

In February 1999, the veteran was notified of the February 
1999 rating decision and of her procedural and appellate 
rights.  The veteran did not initiate an appeal.  Thus, the 
February 12, 1999 rating decision is final.  38 U.S.C.A. § 
7105.

The provisions of 38 C.F.R. § 4.28, pertaining to 
prestabilization ratings from the date of discharge from 
service, were the same in February 1999 as they are 
currently.  

38 C.F.R. § 4.28 provides that the following ratings may be 
assigned, in lieu of ratings prescribed elsewhere, under the 
conditions stated for disability from any disease or injury.  
The prestabilization rating is not to be assigned in any case 
in which a total rating is immediately assignable under the 
regular provisions of the schedule or on the basis of 
individual unemployability.  The prestabilization 50-percent 
rating is not to be used in any case in which a rating of 50 
percent or more is immediately assignable under the regular 
provisions.  

Further, the following is provided: 

Unstabilized condition with severe 
disability- Substantially gainful 
employment is not feasible or advisable: 
100 percent

Unhealed or incompletely healed wounds or 
injuries- 
Material impairment of employability 
likely: 50 percent

Note (1): [VA] examination is not required prior to 
assignment of prestabilization ratings; however, the fact 
that examination was accomplished will not preclude 
assignment of these benefits.  Prestabilization ratings are 
for assignment in the immediate post discharge period.  They 
will continue for a 12-month period following discharge from 
service.  However, prestabilization ratings may be changed to 
a regular schedular total rating or one authorizing a greater 
benefit at any time.  In each prestabilization rating an 
examination will be requested to be accomplished not earlier 
than 6 months nor more than 12 months following discharge.  
In those prestabilization ratings in which following 
examination reduction in evaluation is found to be warranted, 
the higher evaluation will be continued to the end of the 
12th month following discharge or to the end of the period 
provided under §3.105(e) of this chapter, whichever is later.  
Special monthly compensation should be assigned concurrently 
in these cases whenever records are adequate to establish 
entitlement.

The veteran and her representative contend that a 
prestabilization rating was warranted since the VA examiner 
indicated that the veteran was on crutches and would need a 
period of convalescence of several months.  It is argued that 
the Medical Board in service had determined that the veteran 
was unable to perform her duties due to her stress fractures, 
and that post-service, the veteran was symptomatic on VA 
examination and still needed convalescence.  Thus, in essence 
the veteran and her representative assert that the failure to 
apply the provisions of 38 C.F.R. § 4.28, was erroneous.  

A review of the evidence shows that at the time of the 
February 1999 rating decision, the veteran had slight knee 
disability.  A full physical examination showed only slight 
complaints.  The veteran initially walked with a limp, but 
then presented for examination on crutches.  The veteran 
described knee pain, and was competent to do so.  However, 
range of motion of the knees was normal and performed pain-
free.  See 38 C.F.R. § 4.71 Plate II.  Objectively, there was 
tenderness over the distal femurs on both sides of both 
knees.  No other manifestations were shown objectively.  
Although the examiner indicated that the veteran required 
convalescence, objectively, the veteran had no knee 
manifestations other than tenderness over the distal femurs 
on both sides of both knees.  On x-ray, there were no bony 
abnormalities.  

In sum, the VA examination did not show that the veteran's 
knee/legs were unstabilized or included any unhealed wounds 
resulting in even material impairment of employability.  No 
fractures were shown.  The veteran reported pain, but was not 
taking pain medication and reported that the pain was 
subsiding.  There was tenderness over the distal femurs on 
both sides of both knees.  However, the pain did not result 
in any functional impairment as range of motion was within 
normal ranges.  The knees/legs were not shown to be otherwise 
functionally impaired.  She was noted to be walking with 
crutches, but was also able to walk easily without them.  
Significantly, the evidence did not show at the time that the 
stress fractures would result in likely material impairment 
of employability.  While it is conceivable that the findings 
shown on examination would result in some impairment in 
employment as evidence by the assigned ratings at the time, 
it was reasonable for the RO to conclude at the time that the 
relatively mild symptomatology shown did not indicate that 
substantially gainful employment was not feasible or 
advisable or even that material impairment of employability 
was likely such that adjudication of a prestabilization 
rating was in order.  The Board consequently concludes that 
there was no claim, formal or informal, pending at the time 
of the February 12, 1999, rating decision for a 
prestabilization rating. 

The Board notes that the RO referred to a period of 
convalescence and also indicated that the stress fractures 
were healing.  A review of the examination, as noted, 
revealed no bony abnormalities.  Further, the examination 
showed only slight current disability.  Despite the fact that 
the veteran presented to the examination on crutches, which 
she did not use on the prior examination, she exhibited no 
objective functional impairment.  She had subjective 
complaints of tenderness over the distal femurs on both sides 
of both knees which were confirmed on manipulation of those 
areas.  The evidence at that time clearly did not show an 
unstabilized condition with severe disability that would 
result in substantially gainful employment being not feasible 
or advisable nor did it show unhealed or incompletely wounds 
or injuries that would have resulted in the likely material 
impairment of employability.  Even assuming that an informal 
claim for a prestabilization rating was pending at the time 
of the February 12, 1999, rating decision based on the 
aforementioned notations in the rating decision, the Court, 
in Norris, concluded that where the originating agency failed 
to adjudicate a reasonably raised claim, there is no final RO 
decision on the claim that is subject to an attack on the 
grounds of CUE.  However, the Board in this case does not 
find such a reasonably raised claim, and notes that the 
veteran's arguments in this case essentially equate to the 
manner in which the evidence was weighed and evaluated at the 
time by the RO.  Such an assertion, as noted above, can never 
provide a valid basis for a successful CUE claim.  

Accordingly, as there was either no claim, formal or 
informal, for a prestabilization rating pending at the time 
of the February 12, 1999, rating decision, and since the 
February 12, 1999, rating decision did not adjudicate such a 
claim, the veteran's claim must be denied.


CUE in the August 21, 2000, Rating

In December 1999, the veteran was provided an examination.  
The examination report indicated that the veteran complained 
of pain in her legs/knees on driving long distances and in 
cold weather and also on prolonged standing.  She reported 
that the pain was relieved by Motrin.  She had no 
constitutional symptoms of joint conditions.  The veteran was 
able to dress herself, shower, cook, vacuum, walk, drive a 
car, shop, take the garbage out, push a lawn mower, climb 
stairs, and garden.  Physical examination revealed that leg 
length was equal and she had a normal gait.  She had no signs 
of abnormal weight bearing.  She had no limited function on 
standing or walking.  She had no heat, redness, swelling, 
effusion, drainage, abnormal movement, instability or 
weakness of the legs or knee joints.  Range of motion was 
normal and not effected by pain.  She had no signs of 
arthritis.  X-rays were within normal limits.  The diagnosis 
was that there were no objective findings to support the 
previous diagnosis of bilateral stress fractures of the 
distal femur and proximal tibia.  It was noted that they 
"may have healed," indicative that the examiner meant that 
if she had them, they were no longer present. 

In a February 2000 rating decision, the RO proposed to reduce 
the 10 percent disability ratings to noncompensable, 
essentially based on the findings of the December 1999 
examination report.  The veteran was provided notice of this 
rating decision in March 2000.  She was told that she could 
submit evidence on her behalf.  However, that if evidence was 
not received within 60 days, that the disability ratings 
would be reduced.  

In an August 21, 2000 rating decision, the 10 percent 
disability ratings were reduced to noncompensable effective 
November 2000.  

The veteran and her representative contend that the August 
21, 2000 rating decision contained CUE.  It is argued that 
the December 1999 examination reflected x-rays reports and 
not a bone scan.  Thus, they assert that the examiner was 
less than full and complete and a reduction should not have 
been made because 38 C.F.R. § 3.344 stated that examinations 
less than full and complete than those on which payments were 
authorized or continued will not be used as a basis of a 
reduction.  They indicate that during service, the veteran 
was provided a bone scan and compensation was awarded based 
on the bone scan.  In essence, they assert that 38 C.F.R. 
§ 3.344 was misapplied.  

Under 38 C.F.R. § 3.344, in effect in August 2000 and at the 
present time, sections (a) and (b) are to be applied in cases 
involving an evaluation that had continued at the same level 
for five years or more; section (c) is to be applied if the 
RO reduced an evaluation that had been in effect for less 
than five years.  Section (c) provides that when 
reexamination discloses improvement, physical or mental, 
disabilities will warrant a reduction in rating.  

The Court has held that several general regulations are 
applicable to all rating reduction cases, regardless of how 
long the rating at issue has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations."  Brown, 5 Vet. App. at 421.  

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."  Brown, 5 Vet. App. at 420-421.  In light 
of these provisions, the RO and Board are required in any 
rating-reduction case to ascertain, based on the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  Brown, 5 Vet. App. at 421.

Finally, under the provision of 38 C.F.R. §§ 4.2 and 4.10, a 
rating reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Id.

A review of the record shows when the veteran was granted 
service connection for bilateral stress fractures of the 
distal femurs and proximal tibias, the grant was based on the 
inservice history of these disabilities which included 
consideration of a bone scan which indicated stress 
fractures.  However, the disability ratings themselves were 
based on the October 1998 VA examination which showed the 
current level of severity of the veteran's disabilities.  

The Board finds that the reexamination of the veteran's 
service-connected disabilities in December 1999 was full and 
complete, and demonstrated clear improvement in the 
disability so as to warrant reduction in the assigned 
disability ratings.  In essence, the report of the December 
1999 examination indicates that the requirements for 
compensable disability ratings under Diagnostic Code 5255 
were not met.  The veteran no longer exhibited slight knee 
disability.  The examination was completely negative.  There 
were no complaints of tenderness over the distal femurs on 
both sides of both knees nor was any tenderness shown on 
examination.  Gait was normal.  There were no positive 
objective findings.  

The Board recognizes the veteran's assertions that 38 C.F.R. 
§ 3.344 was misapplied as the examination was not as full and 
complete as prior examinations.  However, the Board finds 
that the reexamination was as full, complete, and thorough as 
the prior examination.  Neither the October 1998 nor the 
December 1999 examinations included bone scans.  However, 
both examination included x-rays.  While the veteran finds 
this insufficient, the physical examinations which were 
conducted showed the current level of severity of the 
veteran's disabilities, as pertained to the rating schedule.  
The October 1998 examination showed slight knee impairment.  
The December 1999 examination did not.  Thus, the 
reexamination in December 1999 does reflect an actual change 
in the disability.  This improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work as she no longer 
exhibited any impairment on examination.  She continued to 
complain of pain similar to that as on her prior examination, 
but she no longer showed any residuals when her knees/legs 
were manipulated.  The Board notes that prior to the 
reexamination, the veteran only had slight impairment.  Thus, 
while her improvement in her ability to function under the 
ordinary conditions of life and work may not be considered 
"marked" given the relatively mild extent of the 
symptomatology, the evidence clearly shows that even mild 
symptomatology was not shown on examination such that 
material improvement was clearly demonstrated.  

Further, to the extent that the veteran maintains that an 
even better examination could have been conducted, an alleged 
failure in the duty to assist by the RO may never form the 
basis of a valid claim of CUE.  Likewise, to the extent that 
the veteran disagrees with how the evidence was weighed, this 
is not a basis for CUE either.  

Accordingly, the veteran's claim must be denied.


ORDER

The February 12, 1999, rating decision that did not 
adjudicate a claim for a prestabilization rating under 38 
C.F.R. § 4.28 did not contain CUE; the appeal is denied.  

The August 21, 2000 rating decision that reduced the 
disability ratings from separate 10 percent to separate 
noncompensable ratings for stress fracture of the right 
distal femur and proximal tibia and the stress fracture of 
the left distal femur and proximal tibia did not contain CUE; 
the appeal is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


